Title: Abigail Adams to Cotton Tufts, 14 June 1797
From: Adams, Abigail
To: Tufts, Cotton


        
          Dear sir
          Philadelphia June 14th 1797
        
        I have felt every day as if I was conscience smit for neglecting to write to you. I have been some encumberd with cares and ceremonies which tho not very pleasent, the custom of the World, and the state of society have made them necessary in publick Life. the sitting of congress has added to my cares, at a season of the Year when I should very gladly have dispenced with so much company as we are now obliged to entertain. I however bear the heat better than I apprehended I could, and my Health was mended by my journey after I had recruited from the fatigue of it, which was so great from the bad Roads through the Jersies, that I thought I should feel no temptation to make a second journey this season. But the close application to buisness for Nine Months together which has fallen upon the President, requires Some relaxation, and his Health Suffers for want of it. I see it in a languor, and in a lassitude which every day succeeds the hours of Buisness. I do not tell him how much of it is visible, but I shall make no objection to accompany him on a journey as soon as congress rise, which I hope will be by the beginning of july, and his Farm at Quincy is you his Hobby Horse. I think we shall come on there & spend a Month or two from July untill october if circumstances will permit. I could wish you sir if possible to accomplish it, to have the Chamber over the

office finishd as I know not what I shall do for lodging room for Men servants. I must leave it to you to judge whether the wood house could be done as we proposed, so that mr Porter and Family might be accomodated, but as our stay at furthest will be of short duration this season, I shall be willing to do what I can by way of accommodation, tho I fear some inconvenience from the mixture of Domesticks. we shall have four men servants with us— the President has proposed Boarding them at Marshs, but I think the expence of that would exceed the cost attending finishing that Room if it could be done in so short a time, and there would arise perhaps some other difficulties from a measure of that kind but I must leave that to your judgment, and the proposal to remain between ourselves without notice to any one but the Chamber I know will be the work of only ten Day or a fortnight. Stables we must have an other year and if the Frame could be got at the same time that the Boards are procured it would be best. capt Beals stables I think would answer for a model. he talkd of having the post longer a greater convenienc, but you can judge of that. we have a Brass Harness at Quincy a leading harness, which I should be glad to get conveyd to mr Frothingham to pack with the Carriage which he is going to send by water to us immediatly.
        I believe I must not scarcly touch upon politicks in this Letter, but the late news from all quarters is sufficient to put us on our Gaurd, and to lead us to be in a state of preparation for defence. The Seperate peace of the Emperor, the Mutiny on Board the British Fleet are events which in their concequences may essentially affect us. the Devouring Rapacity of the Galick Nation increases with their power and ability of gratification.
        our senate are firm and strong. our House too equally divided. our state is wanting to itself to send such a Tony Lumkin, such a dead weight, such a narrow soul, sordid minded creature as V——m to represent so wise so patriotick, and in general so judicious a state as Massachusetts—
        But I quit the subject, and present my kind regards to mrs Tufts & to miss Warner from Dear / Sir your truly affectionate / Neice
        
          Abigail Adams
        
      